COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
 Cause number:            01-19-00018-CV
 Style:                   Lucrecia Mendia v. Fiesta Mart, L.L.C.
 Date motion filed*:      May 30, 2019
 Type of motion:          Response to the Court’s Notice of Late Brief and Request for a Late
                          Record Notice
 Party filing motion:     Appellant’s counsel Tina Z. Robbins
 Document to be filed:    Appellant’s Brief

Is appeal accelerated?       No.

 If motion to extend time:
        Original due date:                  March 27, 2019
        Number of extensions granted:            2    Current Due Date: May 16, 2019
        Date Requested:                     N/A (10 days after filing of supplemental clerk’s
                                            record)
Ordered that motion is:
      ☒ Granted, in part
              If document is to be filed, document due: June 17, 2019.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _The district clerk filed a supplemental clerk’s record on June 4, 2019.__
      Accordingly, appellant’s response to the Court’s notice of late brief and request for a late
      record notice, construed as a third motion for an extension of time to file her brief ten days
      after the filing of the supplemental clerk’s record, is granted, in part, until June 17, 2019.__

Judge’s signature: __/s/ Laura C. Higley_______
                   x Acting individually       Acting for the Court
Date: __June 6, 2019___